Citation Nr: 1507208	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a stress fracture of the left ankle.

2.  Entitlement to a rating higher than 10 percent for residuals of a stress fracture right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014, the appellant testified at a video conference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to evaluate the severity of the service-connected bilateral ankle disabilities was performed in January 2013.  During his May 2014 personal hearing, the Veteran asserted a worsening of symptoms in both ankles since he was last examined.  In light of the Veteran's testimony that his bilateral ankle disability has deteriorated, a new examination is warranted to ascertain the current nature and severity of his service-connected right and left ankle disabilities.  

On remand, the RO should obtain any outstanding private medical records identified as relevant by the Veteran and associated them with the claims file.  Complete VA treatment records from May 2013 to present should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding private treatment records pertaining to his service-connected disabilities.  Take appropriate measures to request copies of any identified, outstanding records and associate them with the claims file.  VA treatment records since May 2013 should be obtained and associated with the claims file.

2.  After obtaining any additional records, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected right and left ankle disabilities.  The claims folder must be made available to the examiner for review before the examination.

The ranges of bilateral ankle motion should be reported in degrees.  The examiner must comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

A complete rationale for any opinion expressed must be provided, to include the examiner's findings regarding the effect of pain on the Veteran's right and left ankles.  

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




